PRICE,- Presiding Judge.
This appellant was convicted of grand larceny and was sentenced to the peniten-' tiary for a term of five years.
On appeal appellant has filed a petition, supported by oath, stating that he is indigent and praying that he be allowed to proceed in forma pauperis.
The judgment entry reveals that at arraignment on May 9, 1967, defendant was attended by counsel and that he entered pleas of not guilty and not guilty by reason of insanity. Of date May 22, 1967, the judgment reads:
“The defendant enters a plea of guilty to grand larceny as charged in the indictment. And now, on this day, to wit: May 22, 1967, the defendant, Arthur Gordon, being personally present in open court, was asked by the court if he had anything to say why the sentence of the law should not be pronounced upon him, and he said nothing. * *
The - defendant was entitled to counsel when he entered his plea of guilty. The failure of the judgment entry to recite the presence of defendant’s counsel at that time, requires a reversal of the judgment. Shell-nut v. State, 43 Ala.App. 298, 189 -So.2d 587, cert. den. 280 Ala. 28, 189 So.2d 590..
Reversed and remanded.